Citation Nr: 0426587	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-08 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

In this case, the veteran alleges that his arthritis is 
secondary to, i.e., proximately due to or the result of, 
medication taken to treat his service-connected idiopathic 
epilepsy.  See 38 C.F.R. § 3.310(a).  In the September 2004 
Written Brief Presentation, the veteran's representative 
indicates that the RO has never provided the veteran with 
notice of the evidence needed to substantiate his claim that 
specifically addresses the requirements for secondary service 
connection.  His representative asks for a remand in order to 
correct the deficiency.  The Board acknowledges that the 
August 2001 VCAA letter to the veteran does not include the 
requisite information.  Therefore, a remand is required.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

With respect to the duty to assist, VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  In 
addition, pursuant to VA regulation, it is the responsibility 
of VA personnel conducting a personal hearing to suggest the 
submission of evidence that a claimant may have overlooked 
and that may be of advantage to the claimant's position.  
38 C.F.R. 
§ 3.103(c)(2).  The record shows that the veteran and his 
wife testified at the RO before a Hearing Officer in February 
2003.  At that time, he indicated that a private physician, a 
Dr. Montgomery, had indicated that his epilepsy medication 
caused his arthritis, but that he had been unable to secure 
documentation to that effect.  Review of the claims folder 
reveals that the RO obtained records from Dr. Montgomery 
dated in May and June 2000, but these records are negative 
for any opinion as to the cause of the veteran's arthritis.  
There is no indication from the transcript of the February 
2003 hearing that the Hearing Officer emphasized the 
importance of securing a written opinion from Dr. Montgomery, 
advised the veteran to make another attempt to obtain that 
opinion, or explained that VA may attempt to secure that 
information, or additional medical records, from Dr. 
Montgomery if authorized by the veteran to do so.  The RO 
must also address this matter on remand.    

Finally, the Board notes that the veteran submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, in July 2002 and 
again in August 2002.  The initial form included no hearing 
request.  The latter form indicated that the veteran sought a 
Travel Board hearing.  In an attached statement, he also 
requested a personal hearing before a Hearing Officer at the 
RO.  As discussed above, the veteran has been afforded the 
personal RO hearing.  However, there is no indication that 
the veteran has been scheduled for a Travel Board hearing or 
withdrawn his request.  Therefore, the RO should schedule the 
veteran for the requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for arthritis as secondary to 
medications taken for service-connected 
idiopathic epilepsy, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  

Specifically, the RO should advise the 
veteran that any medical opinion or 
evidence, particularly from Dr. 
Montgomery, that establishes a 
relationship between his arthritis and 
medication taken for service-connected 
idiopathic epilepsy is especially 
important and that the veteran should 
submit, or authorize VA to obtain, such 
evidence.

The notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

2.  After completing any necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

3.  The RO should schedule the veteran 
for a Travel Board hearing at the RO.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


